RUBIN, Circuit Judge, with whom POL-ITZ, TATE, JOHNSON and HIGGINBOT-HAM, Circuit Judges, join,
dissenting:
The intricate course this case has taken in the two years since the notice of appeal was filed, on April 5, 1982, should itself demonstrate why we ought rarely, if ever, to grant en banc rehearing of a diversity case. The majority overturns the McDan-iels view of how a Louisiana court would read an insurance contract in the dim light of a Texas case. This is not the way we should handle the vehicles parked with us by diversity jurisdiction. If McDaniels was wrong, the Louisiana courts should and will inform us in due course. The Louisiana Supreme Court’s denial of our certification indicates that it thought either that the McDaniels interpretation was correct or that straightening us out was not worth the effort. That being so, I would simply vacate the en banc certification, reinstate the panel opinion, and resolve, once again, to resist hearing en banc cases that turn entirely on state law. See Edwards Co., Inc. v. Monogram Industries, 730 F.2d 977 (5th Cir.1984); Nash v. Estelle, 597 F.2d 513 (5th Cir.1979) (en banc), Rubin, J., dissenting.